Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16581067
Filing Date: 11/17/2021
Appellant(s): Takafumi Kunihiro.



__________________
James Dale Shaurette / Jill Covington
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 11/17/2021.






(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Double patenting
Claims 35-59 were rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10438675, claim 1-35 of U.S. Patent No. 9135978 and claim 1-35 of U.S. Patent No. 9691441. Examiner still maintained this double patenting rejection.

(3) Response to Argument
Appellant’s argument filed on 11/17/2021 have been fully considered but they are not persuasive.
Regarding appellant argument:
A. Limitations of claims 35-38, 48-53 and 60 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (last two lines of page 9 and first two lines of page 10) that Chung et al. do not teach the limitations of claim 35, recites: “a memory system comprising: a one-time programmed memory comprising a plurality of one-time programmed cells which individually have only one of a plurality of different states after programming of the one-time programmed cells.” 
And further argues that “The further programming of an already-programmed cell fails to teach or suggest the claimed limitations reciting a plurality of one-time programmed cells which individually have only one of a plurality of different states after programming of the one-time programmed cells.”
First, claim 35 recite: “A memory system comprising: a one-time programmed memory comprising a 
 access circuitry configured to re-write the states of the one-time programmed cells at a plurality of moments in time after the programming of the one-time programmed cells.”
Here, the limitation “one-time programmed memory” is not actually one-time programmed. Data was re-written multiple times as it clearly mentions in invention specification 0013-0014, 0017, 0024, 0030-0031 and claim 35 including other claim 36, 39-40, 46-48, 50, 52-53, 56, 59-60 where re-write operation was done over time for the one-time programmed cells. 
Also, in appeal brief page 11, appellant recite “Paragraph 13 of the invention specification provides that the re-writing of the one-time programmed data is performed over time to assure that the data may be accurately read at subsequent moments in time after being Originally-programmed into the one-time programmed memory”. So, “one-time programmed memory” would be considered just as a name only.
Second, the limitation clearly indicate that each cell was programmed with only one data state (for that time being) out of multiple data state. For example: if the memory cell is multiple level, just say, 4 data state (“00”, “01”, “10” “11”), one of the data states would be programmed first.
Third, the claim limitation did not specify what the time difference between initial program and re-write operation for the same cell i.e. re-write operation would be done any time after first program operation to ensure accurate reading and the first program operation with whatever data state would be considered “only one of a plurality of different states”.
Fourth, the limitation “re-write” is broad where it would be interpreted as re-program also i.e. the cell would be written / programmed with same / different data state again.
In paragraph 0139, Chung teach “if the OTP cells have 4 levels, the first programming only reaches the OTP state R01 and no more. The second programming can reaches OTP state R10 as 1, otherwise states R00 and R01 are considered 0. The third programming can reach the OTP state R11 as 1, 
So, Chung et al. clearly teach (also in Fig. 22(c), paragraph 0139 and 0146) that the OTP cells are programmed with R00 / R01 state first and no more (for the time being) which would be considered as only one of a plurality of different states and the appellant’s argument (page 10, third paragraph last 5 lines) “The further programming of an already-programmed cell fails to teach or suggest the claimed limitations” is without merit. Because, in the claim, the limitation “re-write” actually indicates re-program the already programmed cell. 
Appellant also argues in page Chung et al. do not teach “access circuitry configured to re-write the states of the one-time programmed cells at a plurality of moments in time after the programming of the one-time programmed cells.” Examiner disagrees with this statement.
First, the limitation “re-write the states” clearly do not indicate re-writing for the same data state (single data state) as initially programmed, rather it indicates that re-write operation is done for multiple data state as the limitation “the states” is plural. i.e. re-writing would be done for the same data state (programmed initially) along with other data state or it can be done with at least any two / more data states available. For example: if the memory cell has 4 data state like “00”, “01”, “10” “11”, initial programming would be done with “00” data state and re-writing / re-program operation would be done with any two or more data state.
Chung et al. clearly teach in Fig. 22(c), paragraph 0139, 0146 that the OTP cells are programmed with R00 / R01 state first. Then, second programming (re-write) and third programming (re-write) was done with rest of data state as it mentions in the claim.
However, appellant asserts, without merit, that “Chung is devoid of any teachings that an OTP cell is re-written following the programming of an OTP cell to one of the different states.” i.e. re-writing is done for only one data state (originally programmed) where the claim limitation “re-write the states” clearly do not indicate only one single state and definitely may not be the same single state as it was initially programmed. 
It is asserted that Chung et al. teach such limitations as addressed above.
First, as per claim 35, it is not specified that first programming of the cell has to be successful programming with a valid data state before re-write operation. As mention above, (appeal brief page 11), appellant mention that Paragraph 13 of the invention specification clearly indicate that re-writing is done over time in order to have accurate reading after initial programming the cell. i.e. after the initial programming operation of cell, if there is any read error issue, re-writing / re-programming is done and this feature clearly taught by Chung et al. in Fig. 24(a).

[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    330
    851
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    735
    882
    media_image3.png
    Greyscale

In above annotated Fig. 24(a), paragraph 0150, Chung et al. teach that at least one OTP cell is initially programmed with one specific data state in step 730’, then if read error occur in step 750’, program the cell again with same data state (780’+730’) i.e. re-write / re-program the cell with the same data state as it was initially programmed and the program loop continues only with read error and initial program and re-program / re-writing is done at a plurality of moments in time. So, Chung et al. clearly read the limitations. 
Also, programming step 730’ would be done for multiple cells i.e. when one / more word lines (pages) are So, in every scenario and appellants assertions that particular claim limitations are no met appear to be incorrect as of Chung et al. clearly teach such limitations, as noted above.
Appellant further argues that “examiner has failed to establish a proper prima facie 103 rejection of claim 35.” Examiner disagrees with that statement.
First, examiner applied Chung et al. as a single reference 103 rejection. Also, examiner clarifies in the rejection that even though Chung et al. teach writing / program the cell multiple times, it was silent exclusively about “re-write the states”. However, as explained above, the limitation “re-write the states” actually mean that programming was done again for the cell with / without same states and this teaching was taught by Chung et al. reference even though it did not explicitly mention “re-write” as appellant argued.
As also mention above, Paragraph 13 of the invention specification clearly indicate that re-write / re-program operation was done in order to have accurate reading i.e. to avoid read error. Exactly same taught by Chung et al. in above annotated Fig. 24(a) where programming is done multiple time (re-program / re-write) due to read error and for accurate reading. Now, if the cell continues with wrong reading state, there would be problem with device yield and device fabrication cost would be much higher with lower yield. So, the main motivation to re-write / program the cell again would be to correct the read error and to have high device yield with reduced fabrication cost and Chung et al. teach this motivation in paragraph 0018 as mention in the rejection. 
Hence, the rejection of claims 35-38, 48-53 and 60 is proper and maintained.
Regarding appellant argument:
B. Limitations of claims 39-47 and 54-59 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (last two lines of page 15, third paragraph) that Chung et al. do not teach the limitation of independent claim 39, recites: “A memory programming method comprising: programming a one-time programmed cell to one of a plurality of different states at an initial moment in time; and
 re-writing the one-time programmed cell to the one of the different memory states at a plurality of subsequent moments in time after the initial moment in time to retain the programming of the one-time programmed cell in “the one of the different memory states.”
First, the above claim limitations would be interpreted very broadly. The limitation “one of a plurality of different states” and “the one of the different memory states” may not indicate same data state in both cases as oppose to appellant argued. For example: if the cell has 4 different data state i.e. “00”, “01”, “10” “11”, the limitation “one of a plurality of different states” would be any one of four data state. However, the limitation “the one of the different memory states” indicate one of “different states” i.e. multiple state as the limitation “states” is plural (same as claim 35 limitation “the states” indicate) i.e. it would be any one of combination of those four data states like (“00”, “01”), (“10” “11”), (“00”, “10”), (“00”, “01”) etc. As mention in the rejection, Chung et al. teach (see Fig. 22(c), paragraph 0146) that each cell has total 4 data state corresponding 4 resistance level like R00, R01, R10, R11 where cell was programmed initially with data state R00 / R01, then programming was done again with R10, R11 data state i.e. one of “multiple but different state”. So, Chung et al. actually teach the limitation.
However, as per appellant argument, re-writing is done with the same single data state as it was programmed initially. Even if examiner agree with this appellant’s argument, Chung et al. still teach the limitation.
As explained above, the claim limitation did not specify any time difference between initial programming 
 in above annotated Fig. 24(a), paragraph 0150, Chung et al. teach that at least one OTP cell is initially programmed with one specific data state in step 730’, then if read error occur in step 750’, program the cell again with same data state (780’+730’) i.e. re-write / re-program the cell with the same data state as it was initially programmed in order to retain the data state.  
Appellant further argues (page 15, first paragraph) that “Appellants respectfully submit that the inconsistency of the examiner’s interpretation of the teachings of Chung with respect to re-writing illustrates the erroneous nature of the rejections over the Chung reference.” Examiner disagrees with this statement.
First, Examiner agree with the appellant’s argument that Chung et al. is silent exclusively about “re-writing” as mention in Claim 35 rejection and motivation was provided but same motivation is missing in Claim 39 rejection. However, this would not affect the overall merit of claim 39 rejection. Because, examiner already clarified in claim 35 rejection and also explained above that Chung et al. is silent exclusively about “re-writing” and examiner provided motivation for the single reference 103 rejection. Even though examiner missing exact same motivation for the exact same limitation “re-writing” for claim 39, it would not change overall merit of 103 rejection for claim 39. Because, just simply copy and paste the motivation related to exact same limitation “re-writing” from claim 35 to claim 39 would resolve the issue. So, the rejection of claims 39 still valid and the rejection of claim 39-47 and 54-59 still proper and maintained.
Regarding appellant argument:
C. Limitations of claims 36-38 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (last two lines of page 16, fourth paragraph) that “Chung is devoid of any teachings regarding provision of a pulse to cells to re-write the state of the cells after programming of the cells as claimed. In addition, Chung fails to disclose provision of a first pulse to some cells having a first state in combination with provision of a second pulse to other cells having a second state”. Examiner disagrees with this statement.
Examiner would like to explain how claim 36 was interpreted. 
claim 36 recite “wherein some of the one-time programmed cells have a first of the different states and others of the one-time programmed cells have a second of the different states, and wherein the access circuitry is configured to provide a first pulse to the some of the one-time programmed cells to re-write the state of the some of the one-time programmed cells and to provide a second pulse to the others of the one-time programmed cells to re-write the state of the others of the one-time programmed cells.
First, the claim limitation did not specify any difference except just naming between the limitation “a first pulse” and “a second pulse”, i.e. they can be same pulse but applied in different time. For example: if “a pulse” is applied for some cells with a specific data state, it would be called “a first pulse” and when the pulse applied for other cells with different data state, it would be called “a second pulse”.
Appellant agrees and mention in page 16 (4th paragraph) that “Chung discloses use of a pulse to initially program a cell”. i.e. “a pulse” was applied to program the cells. See also Chung et al, Fig. 10, paragraph 0096 where positive and negative voltage pulse are applied to program the cells.
Second, as per claim 36, the limitation between “some of the one-time programmed cells” and “others of the one-time programmed cells” only having different data state but no other difference. I.e. any cells having one data state and other cells having other data state would be called “some of the one-time programmed cells” and “others of the one-time programmed cells”.

Regarding appellant argument:
D. Limitations of claims 37 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 17) that Chung et al. do not teach claim 37 “The memory system of claim 36 further comprising main memory which comprises a plurality of main cells, and wherein the access circuitry provides the first pulse to some of the main cells during the provision of the first pulse to the some of the one-time 2 M122-7163 M05. docxprogrammed cells and provides the second pulse to others of the main cells during the provision of the second pulse to the others of the one-time programmed cells”. Examiner disagrees with this statement.
In Appellant’s argument (in page 17, first paragraph), appellant recite invention specification paragraph 18 where it states that “The main memory is a first storage location, or main block/array, of a plurality of main cells that are accessible to the user where the user is authorized to change the contents of the main memory. The one-time programmed memory is a second storage location, or secondary block/array, of a plurality of one-time programmed cells where the user is not authorized to change the data once it is programmed into the onetime programmed memory”. 
This argument for claim 37 is totally misguiding as the claim 37 did not specify at all any of the feature related to user command / location etc. The claim 37 is actually very broad where memory device has 
As explained above in case of claim 36, Chung et al. teach in paragraph 0145-0146, The OTP memory array is divided by multiple block and each block has multiple cell also. So, any one block would be called main cells block and other block is OTP cell block. As also explained above, “a pulse” was applied to program the cells where the pulse applied to the cells programmed with one specific data state would be called as “a first pulse” and the cells programmed with different data state would be called “a second pulse” and first and second pulse are applied to both mains cells block and OTP cells block.
So, the claim rejection is proper and maintained.
Regarding appellant argument:
E. Limitations of claims 38 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 18) that Chung et al. do not teach claim 37 “The memory system of claim 36 further comprising main memory which comprises a plurality of main cells, and wherein the access circuitry provides the first pulse and the second pulse as a result of user commands initiating storage of different bits of main data using the main cells”. Examiner disagrees with the statement.
Please refer to above examiner explanation for claim 36, 37 related to main cells and programming with first pulse and second pulse. In paragraph 0019, Chung et al. also teach user interface to provide user command for programming the memory cells. So, the claim rejection is proper and maintained.
Regarding appellant argument:
F. Limitations of claims 42-45 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.

Please refer to above examiner explanation for claim 39, 37-38 related to main cells and programming with first pulse and second pulse at subsequent moment of time.
Regarding appellant argument:
G. Limitations of claims 44 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 19) that Chung fails to disclose or suggest “The method of claim 42 further comprising asserting a word line, and wherein the providing the pulse to the one-time programmed cell and the at least one main cell comprises providing using the asserted word line”. Examiner disagrees with the statement.
In Fig. 15-17, 22 and paragraph at least 0109-0112, Chung et al clearly teach voltage pulses are applied to worldlines in order to program the cells. Also refer to above examiner explanation for claim 39, 37-38 related to how the limitation related “main cell” was interpreted.
Regarding appellant argument: 
H. Limitations of claims 45 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 20) that Chung fails to disclose or suggest “The method of claim 42 wherein the providing the pulse to the one-time programmed cell comprises providing as a result of the providing the pulse to the at least one of the main cells”. Examiner disagrees with the statement.
as a result of the providing the pulse to the at least one of the main cells”.
I. Limitations of claims 46 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
see above examiner explanation for claim 39, 37-38 related to “re-writing” for main and on-time cell.
J. Limitations of claims 47 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 22) that Chung fails to disclose or suggest “The method of claim 39 wherein the re-writing increases a difference of a data level of the one-time programmed cell with respect to a read level”. Examiner disagrees with the statement.
In Fig. 21(b), 22(c), 24(a) and paragraph 0134-0136, 0150, Chung et al clearly teach that after applying program pulse to target memory cell, read / verifying cycle follows to determine desirable data level (specially see paragraph 0135, lines 2-4). So, when read fail occurs i.e. desired level not reached with compare to read level, the cell was programmed again (see specially Fig.24(a), step 740’, 750’, 770’, 780). Once the cell is programmed and increased to a desired level, the reading would show correct data state. So, the limitation actually taught by Chung et al.
K. Limitations of claims 48 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 22) that Chung fails to disclose or suggest “wherein each of the one-time programmed cells individually has the same one of the different states after the re-writing as the 
First, the claim 48 depends on independent claim 35 and it was interpreted same way as claim 35 interpreted explained above where “the states” actually mean multiple data states after re-writing. As also explained in rejection, OTP cell was initially programmed with R00, then the cell was programmed again with R01, R10, R11 data state which clearly indicate that cell was re-programmed / re-write with multiple data state. 
Appellant’s argument regarding one-time cells individually has only one single data state is misguiding as the claim 35 limitation “the states” clarifies that. However, as also mention above for claim 35, even if examiner agree with this misguided argument, Chung et al. still teach the limitation. Please see above explanation related to Fig. 24(a), step 730’, 750’, 770’, 780’ for re-program / re-write operation for same single data state.
L. Limitations of claims 49 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 23, last paragraph) that Chung fails to disclose or suggest “wherein the programming comprises providing a pulse to one of the one-time programmed cells, and wherein the providing the pulse decreases the electrical resistance of the one of the one-time programmed cells”. Examiner disagrees with the statement.
Appellant’s argument “Chung teaches the opposite of the claimed limitations since the cells of Chung have increased resistance following programming” is not accurate because the terms “increase” or “decrease” depends on how comparison is done.
In Fig. 21(a), (b), (c), 22(c) and paragraph at least 0139, Chung teaches “if the OTP cells have 4 levels, the first programming only reaches the OTP state R01 and no more. The second programming can reach OTP state R10 as 1, otherwise states R00 and R01 are considered 0. The third programming can reach 
Also, in Fig.10 and paragraph 0096, Chung et al. teach how programming is done for data 0 and data 1 state where diode is turned on during data 0 programming i.e. current flowing through resistive memory cell as the electrical resistance decreases. So, even though resistance level increases from R00 to R11 for example, depends on the voltage pulse condition, when memory cell is conductive, electrical resistance would decrease as the current flows due to forward biased diode (318). i.e. changes from R00 to R01 or R01 to R10 or R10 to R11 would be considered as data 0 (decrease electrical resistance) or data 1 (increase electrical resistance) depends on voltage pulse condition applied to the memory cell. 
M. Limitations of claims 50 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 24, third paragraph) that Chung fails to disclose or suggest “wherein each of the one-time programmed cells individually has at least substantially the same electrical resistance after the programming and after the re-writing”. Examiner disagrees with the statement.
First, the limitation “same” would be interpreted broadly where same means: a) same level of amplitude b) same as “low” / “high” electrical resistance.
As explained above in case of claim 49, when the cell was programmed as data 0 for resistance level R00, R01, R10, the electrical resistance level would be considered same as “low” as the cell would be conductive (explained above). when the cell was programmed as data 1, the electrical resistance level would be considered as “high” as the cell would be non-conductive. So, when the cell is programmed again with data 0 or data 1, electrical resistance level would be same as “low” or “high”.
N. Limitations of claims 51 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 25, first paragraph) that Chung fails to disclose or suggest “wherein each of the 
Please refer to above explanation where cell was always programmed to either for data 0 or data 1 (only low or high data state i.e. electrical resistance level) for resistive memory related to resistance level R00, R01, R10, R11 (see Chung et al. paragraph 0139, 0146). For example, each resistance level would be considered as low or high data state compare to reference level which depends on cell conductivity where low or conductive electrical resistance level and high- or nonconductive electrical resistance level as also explained above. Here, appellant’s argument is misguiding.
O. Limitations of claims 54 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
See explanation for above claim 39. 
P. Limitations of claims 55 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
See explanation for above claim 39, 49, 50, 51.
Q. Limitations of claims 56 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
See explanation for above claim 39, 49, 50, 51.
R. Limitations of claims 57 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
See explanation for above claim 39, 49, 50, 51.
S. Limitations of claims 59 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
Appellant argues (page 28, 4th paragraph) that Chung fails to disclose or suggest “wherein the programming and the re-writing permanently provide and maintain the one-time programmed cell in the one of the different states”. Examiner disagrees with the statement.
The claim indicates that when cell is initially programmed with specific data state for example either data 0 or data 1, re-writing is done with same data state, i.e. permanently maintain the state.
As explained above for Fig. 24(a), paragraph 0150, cell was initially programmed with specific data state for example either data 0 or data 1 (related to 4 resistance level-R00, R01, R10, R11 explained above for claim 39, 49, 50, 51), re-writing is done with the same data state (0 or 1), i.e. permanently maintain the state.
T. Limitations of claims 60 are not disclosed nor suggested by Chung and the 103 rejection is in error. Examiner disagrees with this statement.
See above explanation for claim 59.
Summary:
1) In every scenario, examiner disagrees with the appellant’s assertions and maintains the rejections over Chung to be appropriate and reasoned, noting Chung teaches the limitations as explained above.
2) The limitation “one-time programmed memory /cell” is not actually one-time programmed. Data was re-written multiple times for the same cell with same data state as it clearly mentions in invention specification 0013-0014, 0017, 0024, 0030-0031 and claim 35 -36, 39-40, 46-48, 50, 52-53, 56, 59-60.
3) The limitation “re-write” is same as re-program.

4) Nowhere in the claim specify the time difference between initial program and re-write operation for the same cell i.e. re-write operation would be done any time after first program operation to ensure accurate reading and the first program operation with whatever data state would be considered “only one of a plurality of different states” as explained above.
5) The appellant’s argument regarding “main cell” and “one-time cell” is totally misguiding. Because, as per claim, first pulse and second pulse are applied at the same time both for main cells and one-time programmed cells and there is absolutely no other specific difference except naming only.
6) The limitation “first pulse” and “second pulse” would be considered as same pulse (i.e. “a pulse” as explained above) but applied at a different time as the claim suggest there is absolutely no other specific difference except naming only.
7) Appellant’s argument regarding data state 0 or 1 and the device resistance level R00, R01, R10, R11 is misguiding. As explained above, each resistance level would be considered as either data 0 or 1, depends on device bias / ref condition. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824



Conferees:

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.